Exhibit 10.1.p

EMPLOYMENT AGREEMENT

       This Employment Agreement (this "Agreement") is made as of November 10,
2004 ("Effective Date") by and among Strategic Energy, L.L.C. a Delaware limited
liability company, whose address is Two Gateway Center, 9th Floor, Pittsburgh,
PA 15222 ("Employer") and Great Plains Energy Incorporated ("Great Plains
Energy"), whose address is 1201 Walnut, Kansas City, Missouri 64106-2124, and
Shahid J. Malik; an individual (the "Executive").

       In consideration of the mutual covenants and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties agree as follows:

       1.     DEFINITIONS

       For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

       "Agreement"

- this Employment Agreement.



       "Basic Compensation"

- as defined in Section 3.1.



       "Benefits"

- as defined in Section 3.1(B).



       "Board"

- the board of directors of Great Plains Energy.



       "Cause"

- as defined in Section 5.3.



       "Confidential Information"

- any and all:



       (a)     trade secrets concerning the business and affairs of the
Employer, product specifications, data, know how, formulae, algorithms,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), computer software and database technologies,
systems, structures, and architectures;

       (b)     information concerning the business and affairs of the Employer
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials);

       (c)     notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Employer containing or based, in whole or in
part, on any information included in the foregoing; provided, however, the
Confidential Information shall not include any of the foregoing items which has
become publicly known and made generally available through no wrongful act of
Executive or others who were under confidentiality obligations as to the item or
items involved.

1



--------------------------------------------------------------------------------



       "disability"

- as defined in Section 5.2.



       "Effective Date"

- the date stated in the first paragraph of the Agreement.



       "Employment Period"

- the period from the Effective Date through and including the Termination Date.



       "Executive Invention"

- any idea, invention, technique, modification, process, or improvement (whether
patentable or not), any industrial design (whether registerable or not), and any
work of authorship (whether or not copyright protection may be obtained for it)
created, conceived, or developed by the Executive, either solely or in
conjunction with others, during the Employment Period, or a period that includes
a portion of the Employment Period, that relates in any way to or is useful in
any manner in the business of a retail electricity provider, and any such item
created by the Executive, either solely or in conjunction with others, following
termination of the Executive's employment with the Employer, that is based upon
or uses Confidential Information; provided, however, that notwithstanding
anything to the contrary herein, Executive Inventions shall not include
writings, articles and works of authorship not based upon or using Confidential
Information (whether or not copyright protection may be obtained for such items)
created or prepared by Executive primarily for academic, lecturing, or other
scholarly purposes.



        "Fiscal Year"

- the Employer's fiscal year, as it exists on the Effective Date or as changed
from time to time.



       "Good Reason"

- as defined in Section 5.4.



       "Incentive Compensation"

- as defined in Section 3.1(C).



       "Non-Disclosure and Non-Solicitation Agreement"

- as defined in Section 7.2(D).



       "person"

- any individual, corporation (including any non profit corporation), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, or governmental body.



       "Post Employment Period"

- as defined in Section 7.2.



       "Proprietary Items"

- as defined in Section 6.2(A) and (B).



       "Salary"

- as defined in Section 3.1(A).



       "Severance Agreement" - the Agreement by and among the Executive, the
Employer and Great Plains Energy applicable in the event of a Change of Control
or Potential Change of Control (as defined in the Severance Agreement).

       "Termination Date"

- as defined in Section 5.1.



2



--------------------------------------------------------------------------------



       2.     EMPLOYMENT TERM AND DUTIES

       The Employer desires to offer the Executive continued employment with the
Employer, along with enhanced conditions of employment and severance benefits,
and the Executive wishes to accept such continued employment, upon the terms and
conditions of this Agreement.

              2.1     TERM

       The term of the Executive's employment with the Employer shall be the
Employment Period.

              2.2     DUTIES

       The Executive shall have the duties customarily associated with the
position of President and Chief Executive Officer of the Employer subject to the
established policies and direction of the Board. The Executive will devote
his/her entire business time, attention, skill, and energy exclusively to the
business of the Employer, will use his/her best efforts to promote the success
of the Employer's business, and will cooperate fully in the advancement of the
best interests of the Employer. Nothing in this Section 2.2, however, will
prevent the Executive from engaging in additional activities, including without
limitation, speaking, lecturing, investing and community affairs that are not
inconsistent with the Executive's duties under this Agreement or under the Great
Plains Energy Code of Business Conduct and Ethics.

       3.     COMPENSATION

              3.1     Basic Compensation

       During the Employment Period the Executive shall receive the following
compensation ("Basic Compensation"):

       (A)     Salary. The Executive will be paid an initial annual salary in
the amount of $400,000, subject to adjustment as provided herein (the "Salary"),
which will be payable in equal periodic installments according to the Employer's
customary payroll practices, but no less frequently than monthly. The Salary
will be reviewed by the Board not less frequently than annually, and may be
adjusted upward or downward in the sole discretion of the Board.

       (B)     Benefits. The Executive will participate in life insurance,
hospitalization, major medical, savings, deferred compensation and other
employee benefit plans of the Employer that may be in effect from time to time,
to the extent the Executive is eligible under the terms of those plans
(collectively, the "Benefits").

       (C)     Incentive Compensation and Long-Term Awards. The Executive will
participate in any Employer's annual incentive (bonus) plan as may be
established, maintained, amended and modified from time to time ("Incentive
Compensation"). In addition, the Executive will be eligible for long-term awards
of stock and other consideration under the Great Plains Energy Long-Term
Incentive Plan. The initial Incentive Compensation and Long-Term Awards are set
forth in the offer letter to Executive.

3



--------------------------------------------------------------------------------



       (D)     Automobile. The Executive will, during the Employment Period, be
provided with one paid parking space. Additionally, the Executive will, during
the Employment Period, be provided with an automobile allowance of $600 per
month.

       4.     VACATIONS AND HOLIDAYS

       The Executive will be entitled to four weeks of paid vacation each Fiscal
Year in accordance with the vacation policies of the Employer in effect for its
Executives from time to time. Vacation may only be taken by the Executive at
such time or times as approved by the Employer. The Executive will also be
entitled to the paid holidays and other paid leave set forth in the Employer's
policies. Vacation days and holidays during any Fiscal Year that are not used by
the Executive during such Fiscal Year may not be used in any subsequent Fiscal
Year.

       5.     TERMINATION

       Notwithstanding anything in this Agreement to the contrary, if the
Severance Agreement becomes operative by its terms during any period of time,
then this Section 5 shall be superseded during such period by the Severance
Agreement and the terms and conditions applicable to the termination of the
Executive's employment during such period, and the compensation payable
following such termination, shall be determined solely by the terms of the
Severance Agreement.

              5.1     events of Termination

       The Employment Period shall terminate upon the earliest to occur of the
following (the "Termination Date"):

(A)     upon the death of the Executive;

(B)     upon the disability of the Executive (as defined in Section 5.2)
immediately upon notice from either party to the other;

(C)     upon receipt of written notice from the Employer to the Executive, or at
such later time as such notice may specify notifying the Executive of the
Employer's intention to terminate the Executive's employment for Cause (as
defined in Section 5.3);

(D)     upon the date that is thirty (30) days' after the Employer's receipt of
written notice from the Executive (or such later date as such notice may
specify), notifying the Employer of the Executive's intention to terminate his
employment for Good Reason (as defined in Section 5.4);

(E)     upon the third (3rd) anniversary of the Effective Date, provided,
however, that such date shall be automatically extended, without the requirement
of any action by any party hereto, by successive one (1) year period(s)
thereafter, unless either the Employer or the Executive provides at least sixty
(60) days written notice of such party's intention to terminate the Executive's
employment;

(F)     at the election of the Employer, with or without Cause and for any or no
reason whatsoever, pursuant to at least sixty (60) days written notice to the
Executive; or

4



--------------------------------------------------------------------------------



(G)     at the election of the Executive, with or without Good Reason and for
any or no reason whatsoever, pursuant to at least sixty (60) days written notice
to the Employer.

              5.2     Definition of "Disability"

       For purposes of this Agreement, the Executive will be deemed to have a
"disability" if, during the Employment Period for physical or mental reasons,
the Executive is unable to perform the Executive's duties under this Agreement
for 120 consecutive days, or 180 days during any twelve (12) month period, as
determined in accordance with this Section 5.2. The disability of the Executive
will be determined by a medical doctor selected by written mutual agreement of
the Employer and the Executive upon the request of either party by notice to the
other. If the Employer and the Executive cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether the
Executive has a disability. The determination of the medical doctor selected
under this Section 5.2 will be binding on both parties. The Executive must
submit to a reasonable number of examinations by the medical doctor making the
determination of disability under this Section 5.2, and the Executive hereby
authorizes the disclosure and release to the Employer of such determination and
any relevent medical records. If the Executive is not legally competent, the
Executive's legal guardian or duly authorized attorney in fact will act in the
Executive's stead, under this Section 5.2, for the purposes of submitting the
Executive to the medical examinations, and providing the authorization of
disclosure, required under this Section 5.2.

              5.3     Definition of " Cause"

       For purposes of this Agreement, "Cause" means the occurrence of any of
the following during the Employment Period: (a) the Executive's material breach
of those duties and responsibilities of Executive as of the Effective Date (as
may be amended from time to time by mutual agreement of the parties hereto),
other than as a result of incapability due to physical or mental illness, which
is demonstratably willful and deliberate on Executive's part, committed in bad
faith and without reasonable belief that such breach is in the best interest of
the company, and is not remedied in a reasonable period of time after receipt of
written notice from the company specifying such breach; or (b) the commission by
Executive of a felony involving moral turpitude.

              5.4     DEFINITION OF "GOOD REASON"

       For purposes of this Agreement, "Good Reason" means the occurrence of the
following during the Employment Period: (a) any of (i) the assignment to
Executive of any duties inconsistent in any material respect with Executive's
position(s), duties, responsibilities or status as of the Effective Date (as may
be amended from time to time by mutual agreement of the parties hereto), (ii) a
change in Executive's reporting responsibilities, titles or offices as in
existence as of the Effective Date, or (iii) any removal or involuntary
termination of Executive otherwise than as expressly permitted by this Agreement
or any failure to re-elect Executive to any position held by Executive; (b) a
reduction in Executive's rate of annual base salary of more than fifteen (15)
percent; (c) any requirement that Executive be based anywhere other than at the
offices of Employer as of the Effective Date.

5



--------------------------------------------------------------------------------



              5.5     compensation Following Termination of Employment

       Upon termination of Executive's employment under this Agreement, in
addition to any other compensation that Executive may be entitled to receive
pursuant to Sections 5.5(A) through (D), Executive (or his/her designated
beneficiary or estate, as the case may be) shall be entitled to receive the
following compensation:

(i)     Any accrued but unpaid Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued to the date of termination; and

(ii)    Any Benefits to which the Executive may be entitled pursuant to the
plans, policies and arrangements referred to in Section 3.1(B), which benefits
shall be determined and paid in accordance with the terms of such plans,
policies and arrangements.

          (A)     Additional Compensation Payable Following Termination Upon
Disability. In the event that the Executive's employment is terminated by either
party as a result of the Executive's disability, as determined under Section
5.2, the Employer will pay the Executive:

(i)     the Executive's Salary at the rate in effect as of the Termination Date,
as if his/her employment had continued uninterrupted until the earlier of:
(a) three (3) consecutive months thereafter, or (b) the period until disability
insurance benefits commence under any disability insurance coverage furnished by
the Employer to the Executive; and

(ii)    an amount equal to 100% of the Executive's Incentive Compensation, if
any, payable for the Fiscal Year during which his/her disability occurs,
prorated through the end of the calendar month during which such disability
occurs.

          (B)     Additional Compensation Payable Following Death. In the event
that the Executive's employment is terminated by reason of his/her death, the
Employer shall pay to Executive's designated beneficiary or estate

(i)     the Executive's Salary through the end of the calendar month in which
his/her death occurs, and

(ii)    an amount equal to 100% of the Executive's Incentive Compensation, if
any, for the Fiscal Year during which his/her death occurs, prorated through the
end of the calendar month during which his/her death occurs.

          (C)     Additional Compensation Payable Following Termination by the
Employer, Pursuant to Any Manner Set Forth in Section 5.1 Other Than By Reason
of Death, Disability or Cause, or By The Executive, Pursuant to Section 5.1(D).
In the event that (i) the Executive's employment is terminated by (a) the
Employer pursuant to any manner set forth in Section 5.1 other than by reason of
death, disability or Cause; or (b) the Executive, pursuant to Section 5.1(D);
and (ii) upon the Employer's request, the Executive executes a separation
agreement and general release in a form mutually agreed to by the Executive and
the Employer within a time frame reasonably required by the Employer on or after
the Termination Date, the Employer shall pay the Executive on the first pay
period following the Executive's termination:

6



--------------------------------------------------------------------------------



(i)     a lump sum payment equal to the Executive's Salary at the rate in effect
on his/her last day of employment, as if his/her employment had continued
uninterrupted until the third (3rd) anniversary of the Termination Date, and

(ii)    a lump sum payment equal to (x) 100% of the Incentive Compensation
payable to the Executive for such fiscal year prorated through the Termination
Date, plus (y) an amount equal to 300% of the average annual Incentive
Compensation paid to the Executive during the three (3) most recent fiscal years
that the Executive was employed by the Employer (or such shorter period as the
Executive shall have been employed by the Employer.)

(D)     No Other Benefits or Compensation. Except as may be provided under this
Agreement, the Severance Agreement or the terms of any incentive compensation,
employee benefit, long term compensation plan or fringe benefit plan applicable
to the Executive as of the Termination Date, the Executive shall have no right
to receive any other compensation, or to participate in any other plan,
arrangement or benefit, with respect to future periods after the Termination
Date.

       6.     NON-DISCLOSURE COVENANT; EXECUTIVE INVENTIONS

              6.1     Acknowledgements by the Executive

       The Executive acknowledges that (a) during the Employment Period and as a
part of his/her employment, the Executive will be afforded access to
Confidential Information; (b) public disclosure of such Confidential Information
could have an adverse effect on the Employer and its business; (c) because the
Executive possesses substantial technical expertise and skill with respect to
the Employer's business, the Employer desires to obtain exclusive ownership of
each Executive Invention, and the Employer will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each Executive
Invention; and (d) the provisions of this Section 6 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information and to
provide the Employer with exclusive ownership of all Executive Inventions.

              6.2     Agreements of the Executive

       In consideration of the compensation and benefits to be paid or provided
to the Executive by the Employer under this Agreement, the Executive covenants
as follows:

       (A)     Confidentiality.

(i)     During and following the Employment Period, the Executive will hold in
confidence the Confidential Information and will not disclose it to any person
except in the course of carrying out his/her duties as President and Chief
Executive Officer of the Employer, with the specific prior written consent of
the Employer or except as otherwise expressly permitted by the terms of this
Agreement.

(ii)    Any trade secrets of the Employer will be entitled to all of the
protections and benefits under applicable law. If any information that the
Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Executive hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

7



--------------------------------------------------------------------------------



(iii)   None of the foregoing obligations and restrictions applies to any part
of the Confidential Information that the Executive demonstrates was or became
generally available to the public other than as a result of a wrongful
disclosure by the Executive.

(iv)    The Executive will not remove from the Employer's premises (except to
the extent such removal is for purposes of the performance of the Executive's
duties at home or while traveling, or except as otherwise specifically
authorized by the Employer) any document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk,
hard drive of any computer, email or other electronic transmission, or in any
other form (collectively, the "Proprietary Items"). The Executive recognizes
that, as between the Employer and the Executive, all of the Proprietary Items,
whether or not developed by the Executive, are the exclusive property of the
Employer. Upon termination of this Agreement by either party, or upon the
request of the Employer during the Employment Period, the Executive will return
to the Employer all of the Proprietary Items in the Executive's possession or
subject to the Executive's control, and the Executive shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.

       (B)     Executive Inventions. Each Executive Invention will belong
exclusively to the Employer. The Executive acknowledges that all Executive
Inventions are works made for hire and the property of the Employer, including
any copyrights, patents, or other intellectual property rights pertaining
thereto. If it is determined that any such works are not Executive Inventions
made for hire, the Executive hereby assigns to the Employer all of the
Executive's right, title, and interest, including all rights of copyright,
patent, and other intellectual property rights, to or in such Executive
Inventions. The Executive covenants that he will promptly:

(i)     assign to the Employer or to a party designated by the Employer, at the
Employer's request and without additional compensation, all of the Executive's
right to the Executive Invention for the United States and all foreign
jurisdictions;

(ii)    execute and deliver to the Employer such applications, assignments, and
other documents as the Employer may request in order to apply for and obtain
patents or other registrations with respect to any Executive Invention in the
United States and any foreign jurisdictions;

(iii)   sign all other papers necessary to carry out the above obligations; and

(iv)    give testimony and render any other assistance but without expense to
the Executive in support of the Employer's rights to any Executive Invention.

8



--------------------------------------------------------------------------------



              6.3     Confidentiality of Information in Disputes or
Controversies

       The Executive recognizes that should a dispute or controversy arising
from or relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.

       7.     NON COMPETITION AND NON INTERFERENCE

              7.1     Acknowledgements by the Executive

       The Executive acknowledges that: (a) the services to be performed by him
under this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (b) the Employer's business is national in scope and its
products and services are marketed in certain states throughout the United
States; (c) the Employer competes with other businesses that are or could be
located in any part of the United States; and (d) the provisions of this
Section 7 are reasonable and necessary to protect the Employer's business.

              7.2     Covenants of the Executive

       In consideration of the acknowledgments by the parties hereto and the
promises and consideration set forth herein, the Executive covenants that the
Executive will not, directly or indirectly:

       (A)     during the Employment Period, except in the course of the
Executive's employment hereunder, and the Post Employment Period, as defined
below, engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, associated with, or in any manner connected with, lend the
Executive's name or any similar name to, lend Executive's credit to or render
services or advice to, any direct competitor of the Employer in the retail
electricity provider sector whose products or services directly compete with the
products or services of the Employer in any state in which the Employer is
engaged in business on the Termination Date; provided, however, that the
Executive may purchase or otherwise acquire up to (but not more than) one
percent of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934;

       (B)     whether for the Executive's own account or for the account of any
other person, at any time during the Employment Period and the Post Employment
Period, solicit business in the retail electricity provider sector, from any
person that is a customer or prospective customer of the Employer, whether or
not the Executive had personal contact with such person during and by reason of
the Executive's employment with the Employer;

9



--------------------------------------------------------------------------------



       (C)     whether for the Executive's own account or the account of any
other person (i) at any time during the Employment Period and the Post
Employment Period, solicit, or otherwise engage as an employee, independent
contractor, or otherwise, any person who is or was an employee of the Employer
at any time during the Employment Period or in any manner induce or attempt to
induce any employee of the Employer to terminate his/her employment with the
Employer; or (ii) at any time during the Employment Period and the Post
Employment Period, interfere with the Employer's business relationship with any
person, including any person who at any time during the Employment Period was an
employee, contractor, supplier, or customer of the Employer; or

       (D)     at any time during the Employment Period or the Post Employment
Period, publicly disparage the Employer or any of its shareholders, directors,
officers, employees, or agents.

       For purposes of this Section 7.2, the term "Post Employment Period" means
the two (2) year period beginning on the Termination Date. The Executive and the
Employer acknowledge that this Agreement simply supplements and does not amend
or modify any terms or conditions in the Executive's "Non-Disclosure and
Non-Solicitation Agreement with Strategic Energy, L.L.C." (Non-Disclosure and
Non-Solicitation Agreement). The Non-Disclosure and Non-Solicitation Agreement
is incorporated by reference herein as if fully stated herein.

       If any covenant in this Section 7.2 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Executive.

       The period of time applicable to any covenant in this Section 7.2 will be
extended by the duration of any violation by the Executive of such covenant.

       The Executive will, while the covenant under this Section 7.2 is in
effect, give notice to the Employer, within ten (10) days after accepting any
other employment, of the identity of the Executive's employer. The Employer may
notify such employer that the Executive is bound by this Agreement and, at the
Employer's election, furnish such employer with a copy of this Agreement or
relevant portions thereof.

              7.3     Covenants of the Employer and Great Plains Energy

       In consideration of the acknowledgements by the parties hereto and the
promises and consideration set forth herein, each of the Employer and Great
Plains Energy covenant that it will not, directly or indirectly:

       (A)     at any time during the Employment Period or the Post Employment
Period, publicly disparage the Executive.

10



--------------------------------------------------------------------------------



       8.     GENERAL PROVISIONS

              8.1     Injunctive Relief and Additional Remedy

       The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Sections 6 and 7) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy. Consequently, the Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement together with its costs and reasonable attorneys' fees, and the
Employer will not be obligated to post bond or other security in seeking such
relief. Without limiting the Employer's rights under this Section 8 or any other
remedies of the Employer, if the Executive materially breaches any of the
provisions of Section 6 or 7, the Employer will have the right to cease making
any payments otherwise due to the Executive under this Agreement.

              8.2     Covenants of Sections 6 and 7 Are Essential and
Independent Covenants

       The covenants by the Executive in Sections 6 and 7 are essential elements
of this Agreement. The Employer and the Executive have had reasonable
opportunity independently to consult their respective counsel concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer.

       The Executive's covenants in Sections 6 and 7 are independent covenants
and the existence of any claim by the Executive against the Employer under this
Agreement or otherwise, or against the Buyer, will not excuse the Executive's
breach of any covenant in Section 6 or 7.

       If the Executive's employment hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Executive in Sections 6 and 7.

              8.3     Representations and Warranties by the Executive

       The Executive represents and warrants to the Employer that the execution
and delivery by the Executive of this Agreement do not, and the performance by
the Executive of the Executive's obligations hereunder will not, with or without
the giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

              8.4     Arbitration Of Disputes

       Unless stated otherwise herein, the parties agree that arbitration shall
be the sole and exclusive remedy to redress any dispute, claim or controversy
involving the interpretation of this Agreement or the terms, conditions or
termination of this Agreement or the terms, conditions or termination of
Executive's employment with Employer. The parties intend that any arbitration
award shall be final and binding and that a judgment on the award may be entered
in any court of competent jurisdiction and enforcement may be had according to
its terms. This paragraph shall survive the termination or expiration of this
Agreement.

11



--------------------------------------------------------------------------------



       (A)     Arbitration shall be held in Pittsburgh, PA, and shall be
conducted by a retired federal judge or other qualified arbitrator mutually
agreed upon by the parties in accordance with the Voluntary Arbitration Rules of
the American Arbitration Association then in effect. The parties shall have the
right to conduct discovery pursuant the Federal Rules of Civil Procedure;
provided, however, that the Arbitrator shall have the authority to establish an
expedited discovery schedule and cutoff or otherwise resolve any discovery
disputes. The Arbitrator shall not have jurisdiction or authority to change any
provision of this Agreement by alterations of, additions to or subtractions from
the terms hereof. The Arbitrator's sole authority in this regard shall be to
interpret or apply the provision(s) of this Agreement. The Arbitrator shall be
limited to awarding compensatory damages, including unpaid wages or benefits,
but shall have no authority to award; punitive, exemplary or similar-type
damages.

       (B)     Any claim or controversy not sought to be submitted to
arbitration, in writing, within 120 days of when it arose shall be deemed waived
and the moving party shall have no further right to seek arbitration or recovery
with respect to such claim or controversy.

       (C)     The arbitrator shall be entitled to award expenses, including the
costs of the proceeding and reasonable counsel fees.

       (D)     The parties hereby acknowledge that since arbitration is the
exclusive remedy, neither party has the right to resort to any federal, state or
local court or administrative agency concerning breaches of this Agreement,
except as otherwise provided herein in paragraph 5, and that the decision of the
Arbitrator shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court before any administrative agency
with respect to any arbitrable claim or controversy.

       (E)     The parties hereby agree to split evenly all fees of the
Arbitrator and the American Arbitration Association in connection with any
arbitration demanded under this provision.

              8.5     Waiver

       The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by either party in
exercising any right, power, or privilege under this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

12



--------------------------------------------------------------------------------



              8.6     Binding Effect; Delegation of Duties Prohibited

       This Agreement shall inure to the benefit of, and shall be binding upon,
the parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate. The rights and benefits of the Executive under this Agreement are
personal to him/her and no such right or benefit shall be subject to voluntary
or involuntary alienation, assignment or transfer; provided however, that
nothing in this Section 8.6 shall preclude the Executive from designating a
beneficiary or beneficiaries to receive any benefit payable upon his/her death.

              8.7     Notices

       All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

       If to Employer:     

 

Strategic Energy, L.L.C

 

Two Gateway Center

 

Pittsburgh, PA 15222

 

Attention: General Counsel

 

Facsimile No.: 412-394-5618

 

 

       With a copy to:     

 

Strategic Energy, L.L.C

 

Two Gateway Center

 

Pittsburgh, PA 15222

 

Attention: Executive Vice President Human Resources

 

Facsimile No.: 412-394-6681

 

       If to the Executive:     

 

Shahid J. Malik

 

Strategic Energy, L.L.C.

 

Two Gateway Center

 

Pittsburgh, PA 15222

 

Telephone No.: 412-394-5601

 

Facsimile No.:  412-394-6681

 

       With a copy to:     

 

Richards Spears Kibbe & Orbe

 

1775 Eye Street, NW

 

Washington, DC 20006-2401

 

Attention:  Paul A. Leder, Esq.

 

Telephone No.: 202-261-2960

 

Facsimile No.:  202-261-2999

13



--------------------------------------------------------------------------------



              8.8     Entire Agreement; Amendments

       Except as provided in Section 5 with respect to the Severance Agreement
and Section 7.2 with respect to the Non-Solicitation and Non-Disclosure
Agreement, this Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties hereto

              8.9     Governing Law

       This Agreement will be governed by the laws of the Commonwealth of
Pennsylvania without regard to conflicts of laws principles.

              8.10    Jurisdiction

       Any action or proceeding under Section 8.1 shall be brought in the courts
of the Commonwealth of Pennsylvania, or if it has or can acquire jurisdiction,
in the United States District Court for the Western District of Pennsylvania,
and each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on either party anywhere in the world.

              8.11    Section Headings, Construction

       The headings of Sections in this Agreement are provided for convenience
only and will not affect its construction or interpretation. All references to
"Section" or "Sections" refer to the corresponding Section or Sections of this
Agreement unless otherwise specified. All words used in this Agreement will be
construed to be of such gender or number, as the circumstances require. Unless
otherwise expressly provided, the word "including" does not limit the preceding
words or terms.

              8.12     Severability

       If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

              8.13     Counterparts and facsimile signatures

       This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement. The
parties agree that for purposes of the execution of this Agreement, facsimile
signatures shall constitute original signatures.

14



--------------------------------------------------------------------------------



       EXECUTIVE IS HEREBY ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21)
CALENDAR DAYS TO REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS AGREEMENT. ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

       IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date above first written above.

GREAT PLAINS ENERGY INCORPORATED:

 

EXECUTIVE:

 

 

 

By:  /s/Michael J. Chesser                       

 

  /s/Shahid J. Malik                            

 

 

 

Name:  Michael J. Chesser                      

 

 

 

 

 

Title:  Chief Executive Officer                  

 

                     Shahid J. Malik                  

 

 

               (PRINT NAME)

 

 

 

STRATEGIC ENERGY L.L.C.

 

 

 

 

 

 

 

 

By:  /s/Andrew J. Washburn                     

 

 

 

 

 

Name: Andrew J. Washburn                     

 

 

 

 

 

Title:  Chief Financial Officer &                

 

 

         Interim President                           

 

 

15